Citation Nr: 0401431	
Decision Date: 01/14/04    Archive Date: 01/22/04

DOCKET NO.  99-00 063A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a compensable evaluation for right ear 
hearing loss.

2.  Entitlement to a compensable evaluation for left ear 
hearing loss.

3.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
otitis media.

4.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
Meniere's syndrome.

5.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
bilateral knee condition

6.  Entitlement to service connection for monoclonal 
gammopathy and monoclonal paraproteinemia.

7.  Entitlement to entitlement to a total rating due to 
service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to July 
1968.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a September 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO).  In July 2000, the Board remanded this case to 
the RO for additional development.  


REMAND

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required: There must be a decision by the RO, the veteran 
must express timely disagreement with the decision, VA must 
respond by explaining the basis for the decision to the 
veteran, and finally the veteran, after receiving adequate 
notice of the basis of the decision, must complete the 
process by stating his argument in a timely-filed substantive 
appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203 
(2003).

In July 2000, the Board remanded this case to the RO for 
additional development.  At that time, the Board noted that 
at a hearing held in June 2000, the veteran raised additional 
claims.  These claims included the following: (1) entitlement 
to service connection for left ear hearing loss; (2) 
entitlement to service connection for otitis media (the 
"infectious process"); and (3) entitlement to service 
connection for labyrinth or Meniere's syndrome.  These 
issued, and other new claims, were addressed in an April 2003 
rating action.  Entitlement to service connection for left 
ear hearing loss was granted.  Entitlement to service 
connection for otitis media, Meniere's syndrome, a bilateral 
knee condition, monoclonal gammopathy and monoclonal 
paraproteinemia, and entitlement to TDIU were denied.  The 
veteran's service connected PTSD was increased from 10 
percent to 50 percent disabling.  Several of these claims 
have been previously denied by the RO. 

In a notice of disagreement received in June 2003, it is 
appears that the veteran is appealing all issues addressed by 
the RO within the April 2003 rating action with the exception 
of the PTSD issue.  As no statement of the case appears to 
have been issued, the Board must remand the case to the RO 
for appropriate action so that the veteran may have the 
opportunity to complete an appeal as to these issues if he so 
desires. .  38 U.S.C.A. § 7105; 38 C.F.R. § 19.26; see also 
Manlincon v. West, 12 Vet. App. 238 (1999).

Additionally, although the veteran testified before a 
Veterans Law Judge in June 2000, the Veterans Law Judge who 
conducted that hearing has since retired.  The veteran was 
given the opportunity to request another Board hearing, and 
in an August 2003 communication he indicated that he did wish 
to appear at another Board hearing at the RO.  Appropriate 
action in this regard must be accomplished before the Board 
may proceed with appellate review. 

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).  The RO should (a) advise the 
veteran of the information and evidence 
not of record that is necessary to 
substantiate his claims, (b) of the 
information and evidence that VA will 
seek to provide, and (c) of the 
information and evidence that the veteran 
is expected to provide.  

2.  The RO should take appropriate action 
pursuant to 38 C.F.R. § 19.26 (including 
issuance of a statement f the case) with 
regard to the April 2003 rating decision 
which addressed the following claims: (1) 
Entitlement to a compensable evaluation 
for left ear hearing loss; (2) whether 
new and material evidence has been 
submitted to reopen the claim of 
entitlement to service connection for 
otitis media; (3) whether new and 
material evidence has been submitted to 
reopen the claim of entitlement to 
service connection for Meniere's 
syndrome; (4) whether new and material 
evidence has been submitted to reopen the 
claim of entitlement to service 
connection for a bilateral knee 
condition; (5) entitlement to service 
connection for monoclonal gammopathy and 
monoclonal paraproteinemia; and, (6) 
entitlement to TDIU.  The veteran and his 
representative must be advised of the 
time limit in which he may file a 
substantive appeal.  38 C.F.R. 
§ 20.302(b). 

3.  The RO should then schedule the 
veteran for a Board hearing at the 
Oakland RO (either videoconference or 
Travel Board hearing as the veteran may 
prefer.  After the hearing is conducted, 
or if the veteran cancels the hearing or 
otherwise fails to report, the case 
should then be returned to the Board for 
appellate review of all issues properly 
in appellate status at that time. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003). 



